t c summary opinion united_states tax_court joseph b and rosemary a niesen petitioners v commissioner of internal revenue respondent docket no 6083-10s filed date joseph b and rosemary a niesen pro sese kristin m timmons for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure the issue for decision is whether petitioners are entitled to a deduction for a contribution to an individual_retirement_account ira we hold that they are not background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioners resided in the state of minnesota when the petition was filed petitioners timely filed a joint federal_income_tax return for on their return petitioners reported in income taxable interest ordinary dividends taxable refunds a capital_loss taxable pension and annuity income a farming_loss and taxable social_security_benefits petitioners claimed a dollar_figure deduction for an ira contribution made by petitioner rosemary a niesen in a notice_of_deficiency respondent determined inter alia that petitioners were not entitled to the claimed ira contribution deduction of dollar_figure for discussion3 generally a taxpayer is entitled to deduct an amount contributed to an ira sec_219 the deduction however shall not exceed the lesser_of the deductible amount or an amount equal to the taxpayer’s compensation includable in gross_income sec_219 compensation includes earned_income which is defined as the net_earnings_from_self-employment as defined in sec_1402 sec_401 sec_219 sec_1402 defines net_earnings_from_self-employment as the gross_income derived by an individual from a trade_or_business carried on by such individual less deductions allowed by this subtitle which are attributable to such trade_or_business compensation excludes any amounts received as interest and dividends a pension or annuity and social_security_benefits sec_219 sec_401 sec_86 see 77_tc_97 the other adjustments in the notice_of_deficiency are computational as a result of the disallowance of the dollar_figure ira contribution deduction and therefore are not at issue in this case we decide this case without regard to the burden_of_proof petitioners’ income for consisted of interest_income ordinary dividends taxable refunds pension and annuity income and social_security_benefits none of which is compensation as defined in the internal_revenue_code see sec_219 sec_1_219-1 income_tax regs moreover petitioners reported a net_loss from their farming activity thus there were no net_earnings_from_self-employment no earned_income and therefore no compensation petitioners contend that respondent determined the same issue in petitioners’ favor as to thereby establishing precedent however each taxable_year stands alone and the commissioner may challenge in a succeeding year what was condoned or agreed to in a previous year auto club of mich v commissioner 353_us_180 55_tc_28 thus respondent’s concession of or failure to challenge the ira deduction in a prior year does not necessarily entitle petitioners to the deduction in subsequent years there is no question that petitioners had various items of income properly reportable on their income_tax return unfortunately neither petitioner received any compensation as congress defined this term for ira purposes during accordingly we hold that petitioners are not entitled to the claimed ira contribution deduction conclusion we have considered all of the arguments made by the petitioners and to the extent that we have not specifically addressed those arguments we conclude that they do not support a result contrary to that reached herein to reflect the foregoing decision will be entered for respondent
